Name: Commission Regulation (EC) No 1376/94 of 16 June 1994 on the issuing of a standing invitation to tender for the resale on the internal market of 25 000 tonnes of barley held by the Irish intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 151 /14 Official Journal of the European Communities 17. 6 . 94 COMMISSION REGULATION (EC) No 1376/94 of 16 June 1994 on the issuing of a standing invitation to tender for the resale on the internal market of 25 000 tonnes of barley held by the Irish intervention agency THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as amended by Commission Regula ­ tion (EEC) No 2193/93 (2), and in particular Article 5 thereof, Whereas Commission Regulation (EEC) No 2131 /93 (3), as amended by Regulation (EC) No 120/94 (4), lays down the procedure and conditions for the disposal of cereals held by the intervention agencies ; Whereas, in the present market situation, a standing invi ­ tation to tender for the resale on the internal market of 25 000 tonnes of barley held by the Irish intervention agency should be issued ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The Irish intervention agency shall issue a standing invi ­ tation to tender for the resale on the internal market of 25 000 tonnes of barley held by it in accordance with Regulation (EEC) No 2131 /93 . Article 2 1 . The final date for the submission of tenders for the first partial invitation to tender shall be 23 June 1994. 2. The final date for the submission of tenders for the last partial invitation to tender shall expire on 28 July 1994. 3 . Tenders must be lodged with the Irish intervention agency : Department of Agricultural and Food, Cereals Division, Agriculture House, Kildare Street, IRL-Dublin 2 (telex : AGRI EI 93607 ; fax : 661 62 63). Article 3 Not later than Tuesday of the week following the final date for the submission of tenders, the Irish intervention agency shall notify the Commission of the quantities and average prices of the various lots sold. Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 June 1994. For the Commission Rene STEICHEN Member of the Commission O OJ No L 181 , 1 . 7. 1992, p. 21 . O OJ No L 196, 5. 8 . 1993, p. 22. O OJ No L 191 , 31 . 7. 1993, p. 76. 4 OJ No L 21 , 26 . 1 . 1994, p. 1 .